DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 17/164,610.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed. First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). If the claim is 
In the instant case, Claims 1-11 are directed toward an apparatus (machine) and Claims 12-20 are directed to a method, thus, each of these claims falls within one of the four statutory categories as required by step 1. Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1. Independent Claim 1 recites as follows: 
Claim 1. An apparatus for automatic product verification and shelf product gap analysis, the apparatus comprising: a multi-imager imaging engine comprising at least a near-field imager and a far-field imager, the near-field imager associated with a near field of view that is wider than a far field of view associated with the far-field imager; at least one processor; and at least one non-transitory memory having computer-coded instructions stored thereon, wherein the computer-coded instructions, in execution with the at least one processor, configures the apparatus to: capture at least one far-field image data object using the far-field imager; identify product label information associated with a product label represented within the at least one far-field image data object; capture a near-field image data object using the near-field imager; identify a product set represented within the near-field image data object; determine whether the product label information matches expected product label information associated with the product label; and determine whether the product set includes at least one incorrect product based on the product label.

Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2). The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. (4) at 55. Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use. See id. 

If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B. See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05. There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art. Rather, as noted above, an abstract commercial interaction is merely implemented by a general purpose computer. Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited generically recited computers, cameras and software that provide or achieve the steps of the invention. Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea. 
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the 
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself. Claims 2, 3, 5, 8, 9, 13, 14, 17 and 18 recite further limitations on the input, Claims 4, 6, 7, 10, 11, 15, 16, 19 and 20 recite further limitations on the output. In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claim 1. Therefore, Claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 2021/0398202 to Yair Adato et. al. (Adato).

Regarding Claims 1 and 12:
Adato teaches a system for capturing images of a product on a retail shelf and a product shelf label using cameras of varying focal lengths/resolutions, identifying each using OCR and AI, comparing the information to a store planogram, identifying  gaps in product sets and displaying and alerting the results.  Adato teaches: An apparatus for automatic product verification and shelf product gap analysis, the apparatus comprising: a multi-imager imaging engine comprising at least a near-field imager and a far-field imager, ([0118] “system 100” and [0119] “image processing unit 130”).

the near-field imager associated with a near field of view that is wider than a far field of view associated with the far-field imager… wherein the computer-coded instructions, in execution with the at least one processor, configures the apparatus to: capture at least one far-field image data object using the far-field imager… capture a near-field image data object using the near-field imager; ([0145] “one capturing device may have a lower field of view than the field of view of a second capturing device and [0154] “The focal length may also be based on any other expected distance between the image acquisition device and products to be imaged” and [0168] “multiple types of lenses. During installation, the first physical adapter may be used 

at least one processor; ([0128] “processing device”).

and at least one non-transitory memory having computer-coded instructions stored thereon, ([0129] “one or more sequences of one or more instructions contained in a non-transitory computer-readable storage medium”).

identify product label information associated with a product label represented within the at least one far-field image data object; Examiner is interpreting Applicant’s product label as a shelf label, this interpretation is reasonable in view of Applicant’s specification at ([0032] “When products are placed in incorrect locations (e.g. placed near an incorrect product label)…”). Examiner notes that Adato uses the term “shelf label” but also uses the term “label” to mean label physically attached to a product or a shelf label, depending on context. Adato teaches this element at ([0407] “identify shelf labels associated with displayed products… optical character recognition (OCR)” and [0591] “the processor may analyze first image 4300 by using any suitable image analysis technique including, … optical character recognition (OCR)”).

identify a product set represented within the near-field image data object; ([0576] “automatically identify products displayed on shelving units. Computing device 4201 may use any suitable image analysis technique including, for example, object recognition, object detection, image segmentation, feature extraction, …computing device 4201 may utilize suitably trained machine learning algorithms and models to perform the product identification”).

determine whether the product label information matches expected product label information associated with the product label; Examiner is interpreting expected product label to mean the shelf label that a planogram has positioned in a particular location. This interpretation is reasonable in view of Applicant’s specification at ([0085] “the multi-imager imaging apparatus 200 directly accesses, or transmits one or more requests to access, a planogram associated with a particular environment (e.g., a retail environment) to determine the expected product label and/or corresponding product label information for a particular location”). Adato teaches this in ([0502] “planogram incompliance event may include identifying a shelf label related to a particular product type indicating an incorrect detail for the particular product type. For example, the label may display an incorrect wrong price, may advertise a date that has ended (e.g., a duration of a promotional event, etc.), may indicate incorrect product information (e.g., incorrectly indicating a product is “Gluten free,” etc.), or any other information displayed on a shelf label that may not meet a planogram compliance requirement” and [0601] “planogram incompliance event based, at least in part, on one or more inconsistencies between the detail displayed on the label and the detail included in the planogram” and see [0604] “location…deviates”).

and determine whether the product set includes at least one incorrect product based on the product label. ([0412] “a discrepancy may be based on a product's placement relative to a label, e.g., label 2806. For example, image analysis component 2702 may identify a pasta box 2810a on a bottom shelf of unit 2802 and may also identify a shelf 2812 labeled “pasta.” Based on the distance between the pasta box 2810a and the “pasta” shelf label 2806 being greater than an allowable threshold, discrepancy determination component 2704 may determine that the box 2810a is misplaced”).

Regarding Claims 2 and 13:
Adato teaches all of the elements of Claim 1. Adato also teaches: The apparatus of claim 1, wherein to identify the product set represented within the near-field image data object, the apparatus is configured to: apply the near-field image data object to a trained product detection artificial intelligence algorithm or at least one trained product detection machine learning model. ([0576] “automatically identify products displayed on shelving units. Computing device 4201 may use any suitable image analysis technique including, for example, object recognition, object detection, image segmentation, feature extraction, …computing device 4201 may utilize suitably trained machine learning algorithms and models to perform the product identification”).

Regarding Claims 3 and 14:
Adato teaches all of the elements of Claim 1. Adato also teaches: The apparatus of claim 1, wherein to identify the product label information associated with the product label, the apparatus is configured to: apply the far-field image data object to at least one trained OCR machine learning model, wherein the trained OCR machine learning model is configured to output at least a portion of the product label information. ([0407] “identify shelf labels associated with displayed products… optical character recognition (OCR)” and [0591] “the processor may analyze first image 4300 by using any suitable image analysis technique including, … optical character recognition (OCR)”).

Regarding Claim 4:
Adato teaches all of the elements of Claim 1. Adato also teaches: The apparatus of claim 1, the apparatus further configured to: generate at least one alert selected from the group of a product mismatch alert, ([0600] “Step 4410 may also include, in response to determining the planogram incompliance event, generating and issuing a user-notification about the planogram incompliance event. The user-notification may include information about a correct display location of a misplaced product, information about a store shelf associated with the misplaced product, information about a type of the misplaced product, and/or a visual depiction of the misplaced product”).

a price mismatch alert, ([0230] “server 135 may cause real-time automated alerts when … pricing is inaccurate”).

and a product gap alert. ([0230] “server 135 may cause real-time automated alerts when products are out of shelf (or near out of shelf)).

Regarding Claim 5:
 The apparatus of claim 1, the apparatus further configured to: cause storing of at least one image data object to at least one image datastore associated with training a product detection artificial intelligence algorithm or a trained product detection machine learning model. ([0244] “a machine learning model may be trained using training examples to determine tasks associated with store shelves from images and/or videos”).

Regarding Claims 6 and 15:
Adato teaches all of the elements of Claim 1. Adato also teaches: The apparatus of claim 1, the apparatus further configured to: cause rendering of an interface to a display associated with the apparatus based on at least (1) the determination of whether the product label information matches the expected product label information associated with the product label, or (2) the determination of whether the product set includes at least one incorrect product based on the product label. ([0487] “server 3335 may generate a notification 3442B for an employee 3430B of store 3405B, which may be presented on an employee device 3440B” and [0502] “notification 3442A may include instructions to remove the label, replace the label, update information on the label”).

Regarding Claims 7 and 16:
Adato teaches all of the elements of Claim 1. Adato also teaches: The apparatus of claim 1, wherein to determine whether the product label information matches the expected product label information associated with the product label, the apparatus is configured to: retrieve the expected product label information based on at least product identification information from the product label information; compare at least a portion of the product label information with the expected product label information to generate label comparison results data; and determine whether the product label information matches the expected product label information based on the label comparison results data. Examiner is interpreting expected product label to mean the shelf label that a planogram has positioned in a particular location. This interpretation is reasonable in view of Applicant’s specification at ([0085] “the multi-imager imaging apparatus 200 directly accesses, or transmits one or more requests to access, a planogram associated with a particular environment (e.g., a retail environment) to determine the expected product label and/or corresponding product label information for a particular location”). Adato teaches this in ([0502] “planogram incompliance event may include identifying a shelf label related to a particular product type indicating an incorrect detail for the particular product type. For example, the label may display an incorrect wrong price, may advertise a date that has ended (e.g., a duration of a promotional event, etc.), may indicate incorrect product information (e.g., incorrectly indicating a product is “Gluten free,” etc.), or any other information displayed on a shelf label that may not meet a planogram compliance requirement” and [0601] “planogram incompliance event based, at least in part, on one or more inconsistencies between the detail displayed on the label and the detail included in the planogram” and see [0604] “location…deviates”).

Regarding Claims 8 and 17:
Adato teaches all of the elements of Claim 1. Adato also teaches: The apparatus of claim 1, wherein to identify the product label information associated with the product label, the apparatus is configured to: detect a visual indicia represented in the far-field image data object; and decode the visual indicia to identify at least a portion of the product label information. 

Regarding Claims 9 and 18:
Adato teaches all of the elements of Claim 1. Adato also teaches: The apparatus of claim 8, wherein the portion of the product label information comprises a first portion of the product label information, the apparatus further configured to: retrieve, from at least one datastore, a second portion of the product label information based on at least product identification information in the first portion of the product label information. ([0502] “planogram incompliance event may include identifying a shelf label related to a particular product type indicating an incorrect detail for the particular product type. For example, the label may display an incorrect wrong price, may advertise a date that has ended (e.g., a duration of a promotional event, etc.), may indicate incorrect product information (e.g., incorrectly indicating a product is “Gluten free,” etc.), or any other information displayed on a shelf label that may not meet a planogram compliance requirement” and [0601] “planogram incompliance event based, at least in part, on one or more inconsistencies between the detail displayed on the label and the detail included in the planogram” and see [0604] “location…deviates”). 

Regarding Claims 10, 11, 19 and 20:
Adato teaches all of the elements of Claim 1. Adato also teaches: The apparatus of claim 1, the apparatus further configured to: identify at least one product gap between a first product of the product set and a second product of the product set. The apparatus of claim 10, wherein to identify at least one product gap between the first product of the product set and the second product of the product set, the apparatus is configured to: identify product dimension data for at least the first product of the product set; process the near-field image data object to identify a defined empty space between the first product and the second product; and determine, based on the defined empty space and the product dimension data for at least the first product, the product gap between the first product and the second product. ([0182] “use one or more sensors to determine empty spaces on the store shelves. The placements and empty spaces may be automatically assessed against a digitally encoded planogram. A planogram refers to any data structure or specification that defines at least one product characteristic relative to a display structure associated with a retail environment (such as store shelf or area of one or more shelves). Such product characteristics may include, among other things, quantities of products with respect to areas of the shelves, product configurations or product shapes with respect to areas of the shelves”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./            Examiner, Art Unit 3687                                                                                                                                                                                            

/JAN P MINCARELLI/            Primary Examiner, Art Unit 3627